Citation Nr: 1019815	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to May 
1981.  He also had subsequent service with the United States 
Marine Corps Reserves, with at least one period active duty 
for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran provided testimony at an April 2010 video 
conference hearing before the undersigned.  A transcript of 
that proceeding is associated with the claims folder.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
paranoid schizophrenia was manifested of during the Veteran's 
active service; competent medical evidence relates his 
current disability to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.6 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training during 
which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2009).  
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing inactive duty training. See 38 U.S.C.A. §§ 
101, 106, 1110, 1131 (West 2002).

The Veteran is seeking service connection for paranoid 
schizophrenia, which he contends was incurred during a two-
week ACDUTRA with the United States Marine Corps Reserves.  
At the outset, the Board notes that private medical records, 
to include behavioral health treatment records, provide 
current diagnoses of paranoid schizophrenia.  Thus, this 
element of the service connection claim has been satisfied.

Service personnel records show that during his period of 
active duty from December 1977 to May 1981, the Veteran was 
absent without leave (AWOL) for a period of over two years.  
Specifically, he was AWOL from June 1978 to October 1980.  

The Board notes that the medical records associated with the 
Veteran's tour of active duty from December 1977 to May 1981 
are absent any complaints or treatment for a psychiatric 
disorder.  However, the Board finds that the totality of the 
evidence supports a grant of service connection.  Indeed, 
when viewed in light of the evidence as a whole, the 
Veteran's lengthy AWOL from June 1978 to October 1980 is 
construed as a manifestation of psychiatric problems.  This 
is made clear by review of the subsequent evidence of record.  

Following his period of active duty, from which he separated 
in May 1981, the Veteran had service with the Marine Corps 
reserves.  Treatment reports associated with such reserve 
service indicate that he was admitted to the Marine Corps 
psychiatric unit from August 1983 to September 1983.  A 
narrative summary (SF 502) of this hospitalization showed 
that the Veteran was completing a two-week ACDUTRA on the day 
of admission and presented himself with complaints of marked 
anxiety, bizarre behavior, paranoid ideations, and auditory 
hallucinations.  The discharge diagnosis was, in pertinent 
part, paranoid schizophrenia.  

The Board finds that the narrative summary provides 
sufficient evidence that the incurrence of paranoid 
schizophrenia occurred during ACDUTRA.  38 U.S.C.A. §§ 101, 
106, 1131 (West 2002).  Thus, it is established that the 
claimed psychiatric disability was incurred during a period 
of active period, as set forth under 38 C.F.R. § 3.6.  
Moreover, the post-service evidence reflects a current 
diagnosis of paranoid schizophrenia and statements written by 
Dr. R.B.H., M.D. in May 2006 and January 2007 provided 
positive opinions linking the current diagnosis to active 
service.  Therefore, all elements required for a grant of 
service connection have been met here.

In reaching the above conclusion, the Board acknowledges that 
the claims file does not contain official documentation from 
the service department confirming that the Veteran was indeed 
on ACDUTRA at the time of his hospitalization in 1983.  
However, this does not preclude an award of service 
connection here.  Indeed, even if the Veteran's 1983 
hospitalization with the reserves was not within a period of 
active service, the evidence nevertheless supports a grant of 
service connection because such hospitalization demonstrates 
psychiatric symptomatology soon following separation from the 
confirmed period of active duty from 1977 to 1981, even 
though outside the presumptive period for psychoses under 
38 C.F.R. § 3.384.  This treatment less than two years after 
discharge from active duty, when coupled with the AWOL from 
1978 to 1980 evidencing psychiatric problems during such 
active duty, and viewed together with the Veteran's credible 
contentions of continuous symptomatology, enable an allowance 
here.  Indeed, the January 2007 letter from Dr. R.B.H. 
expressly indicated that the Veteran's illness began during 
his military service from 1979 to 1981.  As noted above, this 
time frame overlaps the time in which the Veteran was AWOL, 
lending support to the doctor's conclusions.  Thus, even if 
the Veteran was not on active service when hospitalized in 
1983, the grant of service connection remains appropriate.  

In sum, service connection for paranoid schizophrenia is 
warranted here.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied. 
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed. 


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


